

116 HR 365 IH: This Land Is Our Land Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 365IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Espaillat (for himself, Mr. Gonzalez of Texas, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo prohibit the construction of new border barriers, including walls or fences, on certain Federal
			 land, and for other purposes.
	
 1.Short titleThis Act may be cited as the This Land Is Our Land Act. 2.Prohibition on the construction of new border barriers, including walls or fences, on certain Federal land (a)Prohibition (1)In generalNotwithstanding any other provision of law, including the waiver provision provided under section 102(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note; Public Law 104–208) (including any waivers of laws issued pursuant to such provision on, before, or after the date of the enactment of this Act), the Secretary of Homeland Security may not construct any new border barriers, including walls or fences, on Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States that are not in existence as of the date of the enactment of this Act.
 (2)Rule of constructionThe prohibition under paragraph (1) may not be construed to prohibit the maintenance or repair by the Secretary of Homeland Security of any border barriers, including walls or fences, on Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States that are in existence as of the date of the enactment of this Act.
				(b)Withholding of certain funding
 (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security may not obligate or expend any funds appropriated or otherwise made available (including through fees) to the Secretary to construct any new border barriers, including walls or fences, on Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States that are not in existence as of the date of the enactment of this Act.
 (2)Rule of constructionThe prohibition under paragraph (1) may not be construed to prohibit the obligation or expenditure of funds described in such paragraph for the maintenance or repair by the Secretary of Homeland Security of any border barriers, including walls or fences, on Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States that are in existence as of the date of the enactment of this Act.
 (c)National emergenciesThe President may not obligate or expend funds to construct any new border barrier, including walls or fences along the border between the United States and Mexico pursuant to a declaration of a national emergency pursuant to any provision of law, including section 2808 of title 10, United States Code, the National Emergencies Act, or the Immigration and Nationality Act.
 (d)Eminent domainAny authorization to exercise, in the name of the United States, the right of eminent domain, shall have no force or effect to the extent that the purpose of such exercise is to construct any new border barriers, including walls or fences, on Federal land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States.
 (e)Effect on State and private landThis Act shall— (1)have no force or effect on State or private lands; and
 (2)not provide authority on or access to State or private lands. (f)Tribal sovereigntyNothing in this Act supersedes, replaces, negates, or diminishes treaties or other agreements between the United States and Indian tribes.
			